Norval, C. J.,
dissenting.
I dissent, and will briefly state my reasons therefor. *627We are all agreed that section 5 of the reform school law (Compiled Statutes, ch. 75, art. 1) is unconstitutional, so far as it authorizes the commitment to the state industrial school of persons over the age of sixteen years. I am unable to agree with my associates that the section is so far valid as that it may authorize the commitment to such school of children under the years stated who, for want of proper parental care, are growing up in mendicancy and crime. It is a familiar principle of law, which this court has frequently stated and applied, that when the valid and unconstitutional parts of a law may be capable of being separated, and the valid portion is a complete act and in no way dependent upon that which is void, the latter alone will be disregarded, and the remainder will, if the invalid part formed no inducement to the passage of the statute, be upheld. But if it is manifest, from an inspection of the law itself, that the invalid part in any way may have influenced the legislature to pass the act, the whole will go down together. State v. Lancaster County, 6 Nebr., 474; State v. Lancaster County, 17 Nebr., 85; Trumble v. Trumble, 37 Nebr., 340; Low v. Rees Printing Co., 41 Nebr., 127; State v. Moore, 48 Nebr., 870; German-American Fire Ins. Co. v. City of Minden, 51 Nebr., 870; State v. Bowen, 54 Nebr., 211; State v. Poynter, 59 Nebr., 417; Crawford Co. v. Hathaway, 60 Nebr., 754.
Judge Cooley, in discussing this same subject in his valuable work on Constitutional Limitations [6th ed.], at page 210, uses the following language: “When, therefore, a part of a statute is unconstitutional, that fact does not authorize the courts to declare the remainder void also, unless all the provisions are connected in subject-matter, depending on each other, operating together for the same purpose, or otherwise so connected together in meaning, that it cannot be presumed the legislature would have passed the one without the other. The constitutional and unconstitutional provisions may even be contained in the same section, and yet be perfectly dis*628tinct and separable, so that the first may stand though the last fall. The point is not whether they are contained in the same section; for the distribution into sections is purely artificial; but whether they are essentially and inseparably connected in substance. If, when the unconstitutional portion is stricken out, that which remains is complete in itself, and capable of being executed in accordance with the apparent legislative intent, wholly independent of that which was rejected, it must be sustained. The difficulty is in determining whether the good and bad parts of the statute are capable of being separated within the meaning of this rule. If a statute attempts to accomplish two or more objects, and is void as to one, it may still be in every respect complete and valid as to the other. But if its purpose is to accomplish a single object only, and some'Pf its provisions are void, the whole must fail unless sufficient remains to effect the object without the aid of the invalid portion. And if they are so mutually connected with and dependent on each other, as conditions, considerations, or compensations for each other, as to warrant the belief that the legislature intended them as a whole, and if all could not be carried into effect the legislature would not pass the residue independently, then if some parts are unconstitutional, all the provisions which are thus dependent, conditional, or connected must fall with them.” And in a note on page 212 of the same work it is stated: “It must be obvious, in any case where part of an act is set aside as unconstitutional, that it is unsafe to indulge in the same extreme presumptions in support of the remainder that are allowable in support of a complete act when some cause of invalidity is suggested to the whole of it. In the latter case, we know the legislature designed the whole act to have effect, and we should sustain it if possible; in the former, we do not know that the legislature would have been willing that a part of the act should be sustained if the remainder were held void, and there is generally a presumption more or less strong to the contrary. *629While, therefore, in one case the act should be sustained unless the invalidity is clear, in the other the whole should fall unless it is manifest the portion not opposed to the constitution can stand by itself, and that in the legislative intent it was not to be controlled or modified in its construction and effect by the part which was void.” State v. Stewart, 52 Nebr., 243.
I am of the opinion that the age limit of eighteen years in section 5 of the reform school act is so interwoven and connected with the remainder of the section that if the age limit be stricken out or rejected, the section would be unenforceable. Then it would read, “When a boy or girl of sane mind under the age of-years, shall,” etc. If it were permissible for the court to strike out of the section under consideration the word “eighteen” and insert in lieu thereof the word “sixteen,” the age limit designated in section 12, article 8, of the constitution, then said section 5 would be valid. But this we have no power to do. That duty has been conferred upon another branch of the state government. If the age limit of eighteen years in the section should be disregarded, the age limit in section 12, article 8, of the constitution could not supply its place. That section of the fundamental law is not self-executing. This is manifest from a mere inspection. It reads, “The legislature may provide by law,” thus indicating that the whole subject is committed to the legislature, except that it is inhibited' from providing for the commitment of children to the industrial school over the age of sixteen years. It could fix the age limit at ten years, or any other period less than sixteen years. This, to my mind, conclusively shows that section 5 of the act in question can not be sustained with the age limit eliminated therefrom. Moreover, the eighteen years limit may have influenced the legislature in adopting the section under consideration. Indeed, such argument as may be drawn from the context favors that opinion, rather than the converse, as is argued by the writer of the majority opinion; for the very fact that *630in one section the age is fixed at sixteen years (section 6), is strong evidence that, in énacting section 5 the legislature was unwilling that its provisions should apply to those only of sixteen years or under.
We have examined three of the principal cases cited in the opinion of the majority, one being State v. Moore, 37 Nebr., 13, wherein it was ruled that, when a general appropriation bill carrying an item of $15,000 for a specific purpose passed both houses, but before it reached the governor was changed to $25,000, and in that form was approved by him,, the bill appropriated $15,000. That case can hardly now be regarded as the law of this state, since the case of Weis v. Ashley, 59 Nebr., 494, the opinion being written by Mr. Justice Sullivan, wherein it was claimed that an act was wholly invalid where the title was changed after the bill passed the legislature and before the executive approved it. If the governor is part of the lawmaking body, as was ruled in that case, it would seem that he must approve the bill precisely as it passes the legislature, for any portion thereof to become a law.
In Dunn v. City of Great Falls, 13 Mont., 58, in the statute involved the legislature had provided that cities of a certain class may incur bonded indebtedness to an amount not exceeding four per cent of the assessed valuation, while the constitution provided for only three per cent, and it was held that the act was valid to the extent of the three per cent limited in the constitution. The case, however, is not well considered, and it cites no authorities in point, and was decided wrongly.
State v. Long, 52 Pac. Rep. [Mont.], 645, was one where a statute considered fixed the term of school trustees at three years, while the term of such office is limited by the constitution to two years. It was held, in a per curiam opinion, that the statute was valid to the limit of two years. We quote from the opinion the entire discussion of the subject: “We express no opinion upon the term of office of school trustee pursuant to the provis*631ion of the law under examination. At some future time that question may directly arise. We are satisfied, though, that, even if the term cannot run for three years, but does run for two years only, the whole law cannot be overthrown; but, as the part fixing the term is severable, the law will be .upheld as a valid statute providing for the election of trustees for the terms prescribed, not in conflict with the constitution.” Not an authority is cited in support of the doctrine of that case. This court, in State v. Stuht, 52 Nebr., 209, held invalid the section of the charter of the city of Omaha which prescribed the term of office of police judge at three years, where the constitution fixed such term at two years.
The conclusion of the writer is that section 5 of the reform school law is invalid as an entirety, and that the Avhole section must fall.